Citation Nr: 0627507	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from September 1965 to 
February 1970, including service in the Republic of Vietnam.  
The veteran died in September 1993 and the appellant is the 
veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The RO denied entitlement to service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran's certificate of death reveals that the 
veteran died in September 1993 as a result of 
cardiorespiratory failure, due to (or as a consequence of) 
neuroendocrine tumor; a 3-year interval between the onset of 
the neuroendocrine tumor and the date of death was noted; no 
other significant conditions contributing to death were 
listed on the death certificate.

2.  At the time of the veteran's death, service connection 
was not established for any disability.

3.  It is conceded that the veteran's active service included 
a period of service in Vietnam; he is presumed exposed to 
herbicides while serving in Vietnam.

4.  The veteran's primary cancer site was, at least as likely 
as not, the lung, one of the presumptive cancers associated 
with in-service herbicide exposure.


CONCLUSION OF LAW

The cause of the veteran's death is presumed due to in-
service herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow in this case, asserts that 
the veteran's exposure to herbicides during service in 
Vietnam contributed substantially to cause the veteran's 
cancer, which ultimately led to his demise in September 2003.  
In the alternative, the appellant asserts that because the 
veteran's tumor was slow growing, it could have started 
growing during the veteran's period of active service. 

I. Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In light of the full grant of benefits on appeal, any defect 
with regard to the timing and/or content of the notice is 
harmless error, and proceeding with a resolution of this 
appeal is non-prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was not provided with 
notice regarding effective date and initial rating assigned 
if service connection for the cause of the veteran's death is 
awarded.  Despite the inadequate notice provided to the 
appellant on the issues of effective date and initial rating, 
the RO will now have an opportunity to cure the procedural 
defect by providing adequate notice with regard to effective 
date prior to the assignment of such.  Thus, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  



II.  Service Connection for the Cause of Death

The medical and other evidence of record reveals that the 
veteran's death was caused by cardiorespiratory failure due 
to neuroendocrine tumor.  The appellant argues that the 
veteran died of one of the cancers listed under 38 C.F.R. 
§ 3.309 that is presumably caused by exposure to Agent 
Orange.  In the alternative, the appellant asserts that the 
veteran's slow growing tumor began during the veteran's 
period of active service.

The law provides dependency and indemnity compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  Service 
connection may be established for the cause of a veteran's 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2005).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2005).  A contributory cause 
of death must be causally connected to the death and must 
have contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1) (2005).  Issues 
involved in a survivor's claim for DIC based on the cause of 
the veteran's death under section 1310 of the statute is 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection for certain chronic diseases, including 
malignant tumors, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).  In 
addition, the law provides a presumption of service 
connection for certain diseases that become manifest after 
separation from service for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307 (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea) and soft-
tissue sarcoma.  38 C.F.R. § 3.309(e) (2005).

Note 1 under 38 C.F.R. § 3.309(e) defines soft-tissue sarcoma 
to include the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.

It is the Board's responsibility to determine whether a 
preponderance of the evidence supports the claim or whether 
the evidence is in relative equipoise, with the veteran 
prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state the reasons and bases 
for favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  This responsibility is particularly 
important where, as here, medical opinions diverge.  The 
Board is also mindful that it cannot make its own independent 
medical determinations, and that there must be plausible 
reasons for favoring one medical opinion over another.  See 
Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In this case, the veteran's certificate of death reveals that 
the veteran died in September 1993 as a result of 
cardiorespiratory failure, due to (or as a consequence of) 
neuroendocrine tumor.  The death certificate noted a 3-year 
interval between the onset of the neuroendocrine tumor and 
the date of death.  There were no other significant 
conditions listed as contributing to death.  

At the time of the veteran's death, service connection was 
not established for any disability.

Historically, the record reflects that the appellant's claim 
was first denied because the RO was unable to determine that 
the veteran had actual in-country service in Vietnam.  
However, it appears that in-country service has been conceded 
based on the veteran's service personnel records, as noted 
hereinbelow; however, the RO then determined that the veteran 
did not die from one of the listed presumptive diseases in 
38 C.F.R. § 3.309.  

In a January 1991 oncology consultation, Dr. Sikic noted the 
veteran's history and recent diagnosis of liver tumor of 
neuroendocrine origin with unknown primary and stated that it 
was possible that a colonic growth removed 15 years ago may 
present a primary carcinoid and that this was a slow growing 
tumor.  A January 1991 radiology oncology report noted that 
small cell carcinoma was initially diagnosed in July 1990, 
and shows bronchoscopy and esophagogastroduodenoscopy did not 
show primary site for cancer, and that CT of chest was 
remarkable for 2 less than 5 mm nodules.

Additional medical records from 1991 to 1993 reveal that the 
veteran underwent hepatic resection in January 1991, however, 
in July 1992, the diagnosis was metastatic endocrine 
carcinoma in the coccyx and sacral regions, and in May 1993 
was diagnosed as metastatic small cell carcinoma with 
activity in the neck, back, and hip.  In the terminal 
hospital report, dated in September 1993, the physician 
suggested that the veteran's cancer began as small cell 
carcinoma of the lung.  

It appears that the veteran's cancer ultimately metastasized 
to his lung, but there remained a question as to where it 
started, and whether the veteran's cancer is one of the types 
listed under 38 C.F.R. § 3.309 which has been associated with 
herbicide exposure.  Thus, the Board found it necessary to 
obtain an independent medical opinion to address the question 
of whether the veteran's primary cancer site was the lung, 
and/or whether the primary cancer was one of those listed 
diseases noted above, and/or whether the primary cancer began 
somewhere else, and ultimately metastasized to his lung. 

In a February 2006 medical opinion, received at the Board in 
March 2006, a VA Chief of Oncology at a VA Medical Center 
summarized the medical evidence of record and noted that the 
veteran underwent an appendectomy and ileocolic growth was 
removed in the mid-1970's; however, the growth was not 
biopsied.  The doctor further noted that the veteran noticed 
a left upper quadrant abdominal mass in July 1990 and a 
computerized tomography (CT) scan showed 15 cm mass at the 
left lobe of the liver and a separate 2 cm mass at the right 
lobe of the liver.  A needle biopsy revealed small cell 
carcinoma.  The lesions were removed in January 1991 and a 
January 1991 pathology report confirmed neuroendocrine 
carcinoma.  Recurrence was documented in July 1992 with 
metastasis to the bone.  The doctor confirmed that the 
veteran's demise was directly related to his malignancy 
(small cell carcinoma).  The doctor also opined, however, 
that the veteran's death was not likely caused by disease 
associated with herbicide exposure.  To support this opinion, 
the doctor pointed out that the veteran's first computerized 
tomography (CT) of the chest in July 1990 showed less than 
.5mm nodule, and bronchoscopy was negative.  Furthermore, 
follow-up notes 18 months later, in July 1992, continued to 
mention small cell carcinoma of unknown primary.  

In contrast to that opinion, the veteran's treating physician 
prior to his demise provided an opinion which was received at 
the Board in June 2006, with a signed waiver of review by the 
Agency of Original Jurisdiction (AOJ).  In that opinion, Dr. 
Park indicated that the veteran was under his care until he 
passed away in September 1993.  Dr. Park noted that the 
veteran had a neuro-endocrine-type tumor, consistent with 
small cell type, and most likely, the primary focus was the 
lung.  Dr. Park explained that there were abnormal lesions in 
the right apex as evidenced by a chest x-ray obtained in May 
1993.  Dr. Park believed that the veteran's diagnosis was 
primary lung cancer with liver metastasis, small cell 
histology.  

Thus, the Board finds that the evidence for and against 
service connection for the cause of the veteran's death is in 
equipoise; that is, the evidence demonstrating that the 
veteran's primary cancer site was the lung is equally 
weighted against the evidence demonstrating other (or 
unknown) primary site(s).  In sum, (1) the medical evidence 
demonstrates that it is at least as likely as not that the 
veteran's primary cancer site was the lung; (2) cancer of the 
lung is one of the enumerated diseases for which the 
presumption of in-service herbicide exposure attaches to 
those veteran's who served in Vietnam during the Vietnam era; 
(3) the veteran is presumed exposed to Agent Orange during 
service.  Thus, the criteria for service connection on a 
presumptive basis is warranted.  Therefore, resolving 
reasonable doubt in the appellant's favor, the Board finds 
that service connection is warranted for the cause of the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


